On Application for Leave to File Petition for Rehearing.
McMahan, J.
This cause was determined by this court October 25, 1922. December 22, 1922, at 8 p. m., appellant mailed a petition for a rehearing to the clerk of this court. This petition was received at the Indianapolis post office at 8 p. m., December 23, 1922, which was too late to be delivered and filed on that day. December 24, being Sunday and December 25, being Christmas, this petition was not received by the clerk for filing until December 26, when the clerk refused to file the same. December 30, 1922, appellant filed her application herein, asking that her said petition for a rehearing be filed the same as if it had been received by the clerk December 23.
The time within which a petition for a rehearing may be filed is fixed by §704 Burns 1914, §662 R. S. 1881, *232which provides that, “At any time within sixty days after such determination, either party may file a petition for a rehearing.” The time for filing a petition for a rehearing expired December 23, 1922. Hutts v. Bowers (1881), 77 Ind. 211; Board, etc., v. Tincher Motor Car Co. (1912), 49 Ind. App. 221, 97 N. E. 22.
Application is denied.